PER CURIAM: *
*621Appealing the judgment in a criminal case, Arturo Gutierrez-Rodriguez raises arguments that he concedes are foreclosed by United States v. Newson, 515 F.3d 874, 377-78 (5th Cir.2008), which held that the Government may decline to move for an additional one-point reduction under United States Sentencing Guidelines § 3El.l(b) based on the defendant’s refusal to waive his right to appeal. Gutierrez-Rodriguez further concedes that his remaining arguments are foreclosed as this court has repeatedly held that a sentencing judge may find by a preponderance of the evidence all the facts necessary to the determination of a sentencing guidelines range. See, e.g., United States v. Rhine, 583 F.3d 878, 891 (5th Cir.2009); United States v. Stevens, 487 F.3d 232, 246 (5th Cir.2007); United States v. Johnson, 445 F.3d 793, 798 (5th Cir.2006). The Government’s motion for summary affirmance is GRANTED, the Government’s alternative motion for an extension of time to file a brief is DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *621published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.